Citation Nr: 1428848	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-13 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for degenerative changes of the right patella.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to January 1990 and from November 2001 to November 2003.

This matter comes before the Board of Veterans Appeals (BVA or Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.

In July 2013, the Veteran requested a hearing before the Board.  He withdrew his hearing request in September 2013.  Therefore, the Veteran's request for a Board hearing is deemed withdrawn.  See 38 C F R § 20 704(e).

In January 2014, the Board remanded the case to the RO for additional evidentiary development.  The Board finds there was substantial compliance with its remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to March 13, 2014, the Veteran's degenerative changes of the right patella have been manifested by no worse than flexion to 85 degrees, extension to 10 degrees, and slight instability.

2.  From March 13, 2014, the Veteran's degenerative changes of the right patella have been manifested by noncompensable limitation of flexion, limitation of extension to 15 degrees and slight instability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative changes of the right patella for the period prior to March 13, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5260, 5261 (2013).

2.  The criteria for the assignment of a 20 percent rating, but no higher, for limitation of extension for the right knee only, from March 13, 2014, have been met.  38 U.S.C.A. §§ 1155 , 5107; 38 C.F.R §§ 3.159 , 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5261 (2013).

3.  The criteria for the assignment of a separate evaluation of 10 percent, but no higher, for slight instability of the right knee have been met for the entire appeal period.  38 U.S.C.A. §§ 1155 , 5107; 38 C.F.R §§ 3.159 , 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5257.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in a January 2010 letter.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Veteran was afforded VA medical examinations in February 2010, November 2011, October 2012, and March 2014.  The Board finds that these VA examinations are adequate as the examiners considered the Veteran's medical history, including his lay statements; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000). 

II.  Analysis 

The Veteran seeks an increased rating for degenerative arthritic changes of his right patella.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Historically, the RO has evaluated the Veteran's service-connected degenerative changes of the right patella as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260, for limitation of flexion.  

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis, which in turn, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When however, the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation also will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  

For rating purposes, normal range of motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II. 

Under DC 5260, flexion of either leg limited to 60 degrees is noncompensable; flexion limited to 45 degrees merits a 10 percent rating; limitation of flexion to 30 degrees warrants a 20 percent evaluation; flexion limited to 15 degrees would warrant a 30 percent evaluation.  

DC 5261 provides ratings for limitation of extension.  A 0 percent rating is warranted for extension limited to 5 degrees; 10 percent for extension limited to 10 degrees; 20 percent for extension limited to 15 degrees; 30 percent for extension limited to 20 degrees; 40 percent for extension limited to 30 degrees; and 50 percent for extension limited to 45 degrees. 

DC 5257 provides ratings of 10, 20 and 30 percent for slight, moderate, and severe recurrent subluxation or lateral instability, respectively.

Separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  See VAOPGCPREC 09-04 (Sept. 17, 2004).  Separate ratings may also be assigned for a knee disability under DC 5257 and DC 5010 (for arthritis due to trauma) where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The Board will consider all appropriate diagnostic codes. 

Also potentially applicable is DC 5258, which provides for assignment of a 20 percent rating for dislocation of the semilunar cartilage, with frequent episodes of "locking," pain and effusion into the joint. 

In a March 2006 rating decision, service connection was granted for degenerative arthritic changes of the right knee.  The Veteran filed a claim for increased rating in January 2010.  

The Veteran was seen by a VA physician in December 2009.  He reported that he fell and twisted his right knee while pushing snow.  The Veteran rated his right knee pain as a 4 to 5 out of 10.  On examination, the Veteran presented with slight swelling, and tenderness on the joint line.  The physician noted that the Veteran's joint was stable and diagnosed right knee arthralgia.   

Private treatment records from December 2009 reveal further complaints of right knee pain.  X-ray results show narrowing of the medial space and breakdown of the medial aspect of both knees, and possible joint effusion.  The diagnosis was internal derangement of the right knee. 

The Veteran was seen in January 2010 by private physician, Dr. M.O.  The Veteran complained of aches and pains in his joints, right knee swelling and instability when going up and down stairs.  The Veteran denied any redness or erythema over the front of his knees.  The impression was internal derangement of the right knee and a possible lateral meniscus tear.  Dr. M.O. ordered an MRI. 

A January 2010 MRI report of the right knee reveals abnormal truncation involving the posterior horn laterally, medial joint degeneration, a Baker's cyst, and an effusion in the knees.  The Veteran's private physician, Dr. M.F., concluded that the x-ray findings are consistent with a medial meniscal tear between the root and the posterior horn of the medial meniscus. 

The Veteran was afforded a VA examination in February 2010, where he complained of right knee pain, locking, weakness and stiffness.  The Veteran rated his pain as a 8 out of 10.  He denied any deformity, but reported instability or giving way of the right knee since his recent injury.  The Veteran also denied any lack of endurance, dislocation, or subluxation.  The Veteran reported that in December 2009, he fell and twisted his right knee while shoveling snow.  The examiner noted that diagnostic testing conducted in January 2010 as part of treatment for that injury revealed findings consistent with a meniscus tear and the Veteran was reportedly scheduled for surgical repair of the tear in March 2010.

On physical examination, the Veteran presented with full extension to 0 degrees and a flexion of 110 degrees.  The Veteran's range of motion was not additionally limited after repetitive testing or from fatigue, weakness, lack of endurance, or incoordination on repetitive testing.  The examiner noted minimal effusion in the right knee.  There was no evidence of edema, instability, weakness, redness, heat, scars, abnormal movements, ankylosis or guarding of movements in the right knee.  

Tests for ligament stability were conducted on the right knee.  Medial and lateral collateral ligaments were tested with varus and valgus stress in neutral and in 30 degrees of flexion without any additional motion.  Anterior and posterior cruciate ligaments were tested with anterior and posterior drawer signs and Lachman's test in 30 degrees of flexion, with no additional motion on either side.  

The pertinent diagnoses were degenerative joint disease and tear of the posterior horn medial meniscus, right knee.  The examiner noted that the Veteran's condition impacts his occupational and daily activities.  In regards to his occupational activities, that Veteran complained that his right knee becomes painful and sore at the end of the work day.  He also experiences severe pain after walking for about ten minutes.  The examiner noted that the Veteran's daily activities are not affected by his condition.  However, the Veteran stated that he as difficulty bending, going up and down stairs, and running.  The examiner specifically stated that the December 2009 knee injury was an "independent injury which was not related to the previous knee condition and there is no evidence that the degenerative arthritis, that he is already service-connected for, played any role in the causation [of] that injury....There is also no evidence that the right knee injury in December 2009 was predisposed in any manner from the previously service-connected degenerative arthritis affecting the right knee."  

March 2010 private treatment records show that the Veteran underwent an athroscopic partial medial femoral chondrectomy of the right knee. 

The Veteran was afforded another VA examination in November 2011.  He complained of constant pain, which he rated as a 7 out of 10.  On examination, right knee flexion was to 90 degrees, with pain at 90 degrees.  Extension was to 0 degrees, with no objective evidence of pain.  The Veteran's range of motion was not additionally limited after repetitive use.  

Muscle strength testing was 5/5 for flexion and the Veteran's joint stability tests were normal.  There was no evidence of recurrent patellar subluxation or dislocation.  

The VA examiner noted degenerative changes in the right knee, which not only involve the patella, but also medial femoral condyle.  Tenderness or pain to palpation for joint line or soft tissues of the right knee was also observed. 

The VA examiner noted that the Veteran had functional impairment of the right knee, including weakened movement, less movement than normal, excess fatigability, pain on movement, swelling, and interference with sitting, standing, and weight-bearing.  The examiner also noted that the Veteran's knee impacts his ability to work.  Specifically, the Veteran's right knee bothers him every time he walks and he experiences difficulty going upstairs. 

The Veteran was seen several times by his private physician, Dr. M.F. in July 2012, where he complained of bilateral knee pain.  The Veteran rated his pain anywhere from a 6 to a 10.  On examination, the Veteran showed no signs of trauma, ecchymosis, or edema.  The Veteran presented with mild crepitus with extension and flexion.  Flexion was to 90 degrees.  The diagnosis was right knee osteoarthritis and the Veteran was given a Synvisc-One injection. 

The Veteran was afforded a VA examination in October 2012.  The Veteran reported stiffness, soreness, and swelling of the right knee.  On examination, the Veteran's forward flexion was to 115 degrees, with no objective evidence of pain.  Extension was to 0 degrees, with no evidence of pain.  The Veteran's range of motion was not additionally limited after repetitive use.  He also showed no signs of tenderness or pain to palpation.  

Muscle strength testing was 5/5 for flexion and extension.  The examiner was unable to test the Veteran's anterior, posterior, or media-lateral instability.  However, the examiner noted that there was no evidence of recurrent patellar subluxation or dislocation.  

The diagnosis was mild osteoarthritis.  The VA examiner noted that the Veteran had functional impairment of the right knee, which included less movement than normal.  

In July 2013, the Veteran was seen by his private physician, Dr. M.O.  An MRI of the Veteran's right knee revealed a tear on the posterior horn of the medial meniscus and some joint degeneration in the weightbearing area of the medial femoral condyle.  The physician treated him with an injection of the right knee. 

Pursuant to the Board's remand, the Veteran underwent a VA examination in March 2014.  He reported right knee pain that increases with prolonged standing, weakness, giving way, and difficulty walking down stairs.  The examination revealed a right knee flexion of 85 degrees, with pain at 60 degrees, and extension at 5 degrees, with pain at 15 degrees.  After repetitive testing, the Veteran's flexion was at 85 degrees and extension was at 10 degrees.  

The Veteran presented with tenderness at the patella.  However, there was no evidence of patellar subluxation or dislocation.  Muscle strength testing was 4/5 for flexion and extension.  In regards to stability, the Veteran's right knee was found to have 1+ medial instability.  The examiner noted that the Veteran's medial/lateral instability was slight.  The examiner was unable to test anterior and posterior instability.  There was no evidence or history of recurrent patellar subluxation/dislocation and no meniscal conditions or surgical procedures for a meniscal condition.  The Veteran occasionally used a brace.  The examiner noted that guarding of the knee limited testing for anterior and posterior instability; however, the ACL and PCL are reported intact on 2010 MRI.  The examiner characterized the Veteran's medial/lateral instability as slight.     

In regards to functional loss, the examiner concluded that the Veteran's knee impairment resulted in less movement than normal, weakened movement, pain on movement, deformity, atrophy, disturbance of locomotion, and interference with sitting, standing, and weight-bearing. 

As noted, the RO has evaluated the Veteran's right knee disability under DC 5260.  The assignment of a particular diagnostic code to evaluate a disability is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  In this case, the Board will consider whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411 (1995).

As there is no evidence of ankylosis (DC 5256); removal of semilunar cartilage (DC 5259); any impairment of the tibia and fibula (DC 5262); or genu recurvatum (DC 5263), those diagnostic codes are not applicable.

Based on the evidence, the Board finds that effective March 13, 2014, the date of the VA examination, a 20 percent rating is warranted for limitation of motion under DC 5261 for limitation of extension.  The VA examination noted extension to 5 degrees, with pain at 15 degrees; the functional equivalent of flexion limited to 15 degrees.  DeLuca, 8 Vet. App. at 202.  Prior to the March 2014 VA examination, extension was, at worst, to 0 degrees, with no pain.  Thus, an increased rating under DC 5261 is not warranted prior to that date.  

Assignment of a rating in excess of 10 percent under DC 5260 for limitation of flexion is not warranted for any period on appeal.  Prior to the March 2014 VA examination, flexion was to no worse than 90 degrees, even with consideration of pain.  As of the March 2014 examination, with consideration of pain, flexion was limited to 60 degrees, commensurate with a noncompensable rating.  The 10 percent rating assigned under DC 5260 should not continue after the date of assignment of the 20 percent rating under DC 5261.  Because limitation of motion of the knee is compensable as of that date (the Board has found a 20 percent rating is warranted for limitation of extension), assignment of a separate 10 percent rating under DC 5260 after March 2014 would be pyramiding.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14. 

The Board further finds that the Veteran is entitled to a separate rating under DC 5257 for slight instability for the entire appeal period.  Treatment records from January and February 2010 show complaints of instability.  During the March 2014 VA examination, the Veteran reported that his right knee gives out, was noted to wear a brace occasionally.  On physical examination, the Veteran's right knee was found to have 1+ medial instability.  The VA examiner concluded that he has slight medial-lateral instability.  During the October 2012 and November 2011 VA examinations, the Veteran reported occasional use of a cane and brace.  During the February 2010 VA examination, the Veteran reported wearing a brace three times a week, but denied the use of crutches, cane or corrective shoes.  Thus, the evidence does not show that the Veteran frequently used assistive devices.  Absent findings of moderate instability, a 20 percent rating is not warranted.  See 38 C.F.R. § 4.71a, DC 5257.  Here, the March 2014 VA examiner concluded that the Veteran has slight instability.  Thus, the Board finds that a rating of 10 percent for slight right knee instability is warranted.

While there is MRI evidence that the Veteran has a torn medial meniscus, assignment of a separate rating under DC 5258 is not warranted as that aspect of the Veteran's right knee condition has been related to a separate post-service injury.  The only medical evidence of record which addresses a relationship between that finding and the service-connected right knee disability is the February 2010 VA examiner's opinion expressly findings that there is no relationship.  Service connection, and a separate rating, was denied in a March 2013 rating decision.  

In sum, the evidence is against a rating in excess of 10 percent prior to March 13, 2014.  As of that date, the evidence supports assignment of a 20 percent rating, but no more, for limitation of extension.  A 10 percent rating, but no more, for slight instability is warranted for the entire appeal period.  

The Board is sympathetic to the Veteran's lay statements that his right knee disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of total rating for compensation based on individual unemployability is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Board has also considered whether referral for extraschedular consideration is indicated.  The discussion above reflects that the symptoms of the Veteran's knee disability (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

Entitlement to a rating in excess of 10 percent for degenerative changes of the right patella for the period prior to March 13, 2014, is denied. 

Entitlement to a 20 percent rating for limitation of extension is granted from March 13, 2014, subject to the laws and regulations governing the award of monetary benefits.
 
Entitlement a 10 percent rating for instability of the right knee is granted, subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


